Name: Commission Regulation (EEC) No 953/88 of 11 April 1988 on the supply of various consignments of cereals to the World Food Programme (WFP) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 94/10 Official Journal of the European Communities 12. 4. 88 COMMISSION REGULATION (EEC) No 953/88 of 11 April 1988 on the supply of various consignments of cereals to the World Food Programme (WFP) as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as amended by Regulation (EEC) No 3785/87 (2), and in particular Article 6(l)(c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decisions of 15 April 1987 and 17 December 1987 on the supply of food aid to the World Food Programme the Commission allocated to the latter organization 7 744 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contact for the supply of cereals to the World Food Programme in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annexes hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 April 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 356, 18 . 12. 1987, p. 8 . P) OJ No L 136, 26 . 5. 1987, p. 1 . (&lt;) OJ No L 204, 25. 7. 1987, p. 1 . 12. 4. 88 Official Journal of the European Communities No L 94/11 ANNEX I 1 . Operation Nos ('): 98, 99 and 126/88 2. Programme : 1987 3. Recipient : World Food Programme, Via Cristoforo Colombo 426, I-00145 Roma (Telex 626675 WFP I) 4. Representative of the recipient ^) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : People's Democratic Republic of Yemen, Madagascar, Mauritania 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II . A. 1 ) : ¢ Specific characteristics : Hagberg falling number of at least 160 8. Total quantity : 2 670 tonnes 9. Number of lots : one (in three parts : I : 1 500 tonnes ; II : 860 tonnes ; III : 310 tonnes) 10 . Packaging and marking (4) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II.B.1 (a))  marking on the bags, in letters at least 5 cm high : I. 1 500 tonnes : 'ACTION No 98/88 / YEMEN PDR 0245302 / WHEAT / ADEN / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME' II. 860 tonnes : 'ACTION N ° 99/88 / MADAGASCAR 0267900 / TOAMASINA / BLÃ  / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL' III. 310 tonnes : 'ACTION N ° 126/88 / MAURITANIE 0005505 / BLÃ  / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / DAKAR / TRANSIT MAURITANIE' 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15 to 31 May 1988 18. Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 26 April' 1988 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 17 May 1988 (b) period for making the goods available at the port of shipment : 1 to 20 June 1988 (c) deadline for the supply :  22. Amount of the tendering security : 5 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24: Address for submission of tenders (*) : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi, B-1049 Bruxelles, Telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : Refund applicable on 15 April 1988 fixed by Regulation (EEC) No 815/88 in Official Journal of the European Communities No L 83 of 29 March 1988 , page 18 No L 94/12 Official Journal of the European Communities 12. 4. 88 ANNEX II 1 . Operation No (l) : 100/88 2. Programme : 1987 3. Recipient : World Food Programme, Via Cristoforo Colombo 426, I-00145 Roma (Telex 626675 WFP I) 4. Representative of the recipient ^: set Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : People's Democratic Republic of Yemen 6. Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under IIA.6) Specific characteristics : Hagberg falling number of at least 1 60 8 . Total quantity : 54 tonnes (equal to 74 tonnes of cereals) 9. Number of lots : one 10. Packaging and marking (4): See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II.B.2 (a))  marking on the bags, in letters at least 5 cm high : 'ACTION No 100/88 / YEMEN PDR 0248601 / WHEAT FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME / ADEN' 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available , at the port of shipment : 15 to 31 May 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 26 April 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 17 May 1988 at 12 noon (b) period for making the goods available at the port of shipment : 1 to 20 June 1988 (c) deadline for the supply :  22. Amount of the tendering security : 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders H : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi, B- 1 049 Bruxelles, Telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : Refund applicable on 15 April 1988 fixed by Regulation (EEC) No 815/88 in Official Journal of the European Communities No L 83 of 29 March 1988, page 18 12. 4. 88 Official Journal of the European Communities No L 94/13 ANNEX III 1 . Operation No (') : 127/88 2. Programme : 1987 3. Recipient : World Food Programme, Via Cristoforo Colombo 426, I-00145 Rome (Telex 626675 WFP I) 4. Representative of the recipient (2) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Uganda 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under IIAl ) Specific characteristics : Hagberg falling number of at least 1 60 8 . Total quantity : 5 000 tonnes 9. Number of lots : one . 10 . Packaging : in bulk, plus  105 000 empty new jute sacks, minimum weight 600 g, of the capacity of 50 kilograms, and 75 needles and sufficient twine  marking on the bags, in letters at least 5 cm high : 'ACTION No 127/88 / UGANDA 0353400 / WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME / MOMBASA IN TRANSIT TO UGANDA' 11 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15 to 31 May 1988 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 26 April 1988, ?t 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 17 May 1988, at 12 noon (b) period for making the goods available at the port of shipment : 1 to 20 June 1988 (c) deadline for the supply :  22. Amount of the tendering security : 5 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi, B-1049 Bruxelles, Telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : Refund applicable on 15 April 1988 fixed by Regulation (EEC) No 815/88 in Official Journal of the European Communities No L 83 of 29 March 1988, page 18 No L 94/14 Official Journal of the European Communities 12. 4. 88 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : Annex I, parts I and II , and Annex II  see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. Annex I, part III  DÃ ©lÃ ©gation Mauritanie Mr Mace, Ilot V, Lot n0 24 B.P. 213 Nouakchott ; Tel . : 527 24/32  Telex 549 DELEG MTN-NOUAKCHOTT. Annex III  DÃ ©lÃ ©gation Ouganda, Uganda Commercial Bank Building, Plot 12, Kampala Road, 5th Floor PO Box 5244 Kampala, Tel.: 23 33 03/04 ; Telex 61139 DELEUR-UGA-KAMPALA. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 level . The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of origin,  phytosanitary certificate . (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the Office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05. (6) Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987) is applicable as regards the export refund and, where appropriate , the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex.